                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  JOSHUA McGIBONEY,
                                                 Case No. 4:18-cv-00529-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  CORIZON; IDAHO DEPARTMENT OF
  CORRECTION; IDAHO BOARD OF
  CORRECTION; KEITH YORDY;
  REBEKAH HAGGARD; JEFF ZMUDA;
  HENRY ATENCIO; DEBBIE FILED;
  CINDY WILSON; DAVID
  McCLUSKY; RONA SIEGERT; COLIN
  BROWN; MURRAY YOUNG; RON
  SUTHERLIN; MATTHEW
  SWEETZER; JARED POVAR; AARON
  HOFER; and DOES 1-X,

         Defendants.


                                  I. INTRODUCTION

      Pending before the Court is Defendants Corizon, Rebekah Haggard, and Jared

Povar’s (collectively “Defendants”) “Motion to Amend or Alter the Court’s July 11, 2019

Order” (Dkt. 43) and Motion for Leave to File Excess Pages (Dkt. 44).

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the motions without oral argument. Dist. Idaho Loc.



MEMORANDUM DECISION AND ORDER - 1
Civ. R. 7.1(d)(1)(B).

       For the reasons stated below, the Court will GRANT IN PART and DENY IN PART

Defendants’ request to amend or alter the July 11, 2019 Order, and GRANT Defendants’

request to exceed page limits.

                                      II. BACKGROUND

       The factual background of this case is set forth in the Court’s July 11, 2019

preliminary injunction and will not be repeated here. Dkt. 40. In brief, McGiboney is an

inmate incarcerated by the Idaho Department of Correction (“IDOC”). McGiboney has a

serious medical condition called arteriovenous malformation (“AVM”), which causes him

to suffer severe pain, loss of strength and mobility, loss of bowel and bladder functions,

paralysis that generally confines him to a wheelchair, and other symptoms.1

       McGiboney, proceeding (at that time) pro se and in forma pauperis, filed the instant

action—his second suit asserting claims based on 42 U.S.C. § 1983 based on inadequate

medical treatment while in prison—on November 20, 2018. After his Complaint was

screened pursuant to 28 U.S.C. 1915 and 1915A, McGiboney was allowed to proceed on

his Eighth Amendment and related state law claims against Defendants.

       McGiboney filed a Motion for Temporary Restraining Order and Preliminary

Injunction on March 18, 2019 ( “McGiboney’s Motion”). Dkt. 10. As further explained

below, the Court granted McGiboney’s Motion in part and denied the Motion in part and




1
 In general, AVM is an “abnormal tangle of blood vessels connecting arteries and veins, which disrupts
normal blood flow and oxygen circulation.” Dkt. 31-2, at ¶ 6.


MEMORANDUM DECISION AND ORDER - 2
ordered certain preliminary injunctive relief. Although it denied McGiboney’s request for

medical parole, the Court ordered Defendants to provide McGiboney with adequate

medical treatment for his AVM after finding McGiboney had established a likelihood of

success on the merits of his Eighth Amendment claims, that he would suffer irreparable

injury in the absence of injunctive relief, that the balance of the equities weighed in his

favor, and that the public interest would be served by granting relief to ensure he received

adequate medical care. Id. at 13-24.

       On August 8, 2019, Defendants filed the instant Motion to Amend or Alter the July

11, 2019 Order (“Motion to Amend”). Dkt. 43. Defendants seek reconsideration of both

the Court’s factual findings and the injunctive relief awarded. The Motion to Amend has

been fully briefed and is ripe for the Court’s review.

                                   III. LEGAL STANDARD

       The Ninth Circuit has held that a motion for reconsideration of a preliminary

injunction should be treated as a motion to alter or amend a judgment under Federal Rule

of Civil Procedure 59(e). Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415,

1419 (9th Cir. 1984). Rule 59(e) applies to “[a]ny motion to alter or amend a judgment,”

and, under Federal Rule of Civil Procedure 54(a), a judgment is defined to include “any

order from which an appeal lies.” Credit Suisse First Boston Corp. v. Grunwald, 400 F.3d

1119, 1123 n. 6 (9th Cir. 2005). Because 28 U.S.C. § 1292(a)(1) establishes appellate

jurisdiction over an appeal from a preliminary injunction, a preliminary injunction order is

a “judgment” within the terms of Rule 59(e). Id.

       Reconsideration of a judgment under Rule 59(e) is an “extraordinary remedy, to be


MEMORANDUM DECISION AND ORDER - 3
used sparingly in the interests of finality and conservation of judicial resources.” Carroll

v. Nakatani, 342 F.3d 935, 945 (9th Cir. 2003) (citation omitted). As a result, the Ninth

Circuit has identified three reasons sufficient to warrant a court’s reconsideration of a prior

order: (1) an intervening change in controlling law; (2) the discovery of new evidence not

previously available; or (3) the need to correct clear or manifest error in law or fact, to

prevent manifest injustice. Id; see also 389 Orange Street Partners v. Arnold, 179 F.3d

656, 665 (9th Cir. 1999). “Whether or not to grant reconsideration is committed to the

sound discretion of the court.” Navajo Nation v. Confederated Tribes and Bands of the

Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enter., Inc. v.

Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000)).

       Federal Rule of Civil Procedure 54(b) governs a motion to vacate or dissolve a

preliminary injunction. Credit Suisse, 400 F.3d at 1124. Rule 54(b) provides that a district

court can modify an interlocutory order “at any time” before entry of a final judgment, and

the Ninth Circuit has “long-recognized ‘the well-established rule that a district judge

always has power to modify or to overturn an interlocutory order or decision while it

remains interlocutory.’” Id. (quoting Tanner Motor Livery, Ltd. v. Avis, Inc., 316 F.2d 804,

809 (9th Cir. 1963)).

       While a motion made under Rule 59(e) seeks to relitigate the issues underlying the

original preliminary injunction, a motion under Rule 54(b) “is meant only to relieve

inequities that arise after the original order.” Id. (quoting Favia v. Indiana Univ. of Penn.,

7 F.3d 332, 337 (3d Cir. 1993)). Modification of an injunction pursuant to Rule 54(b) “is

proper only when there has been a change of circumstances between entry of the injunction


MEMORANDUM DECISION AND ORDER - 4
and the filing of the motion that would render the continuance of the injunction in its

original form inequitable.” Favia, 7 F.3d at 337 (citation omitted).

                                      IV. ANALYSIS

       Although Defendants cite both Rule 54(b) and 59(e) as the basis for the relief they

request, they do not identify any change in circumstance following the Court’s issuance of

the preliminary injunction which would render continuance of the injunction inequitable.

Defendants instead focus on Rule 59(e) and argue that, for a variety of reasons, the Court

must amend the preliminary injunction to correct manifest errors of fact and law and to

prevent manifest injustice. The Court addresses each contention in turn.

   A. Appropriate Standard for Preliminary Injunctions

       Defendants first argue that the Court issued a mandatory injunction and erred in

failing to apply the required “heightened standard” prior to issuing such relief. Dkt. 43-1,

at 5 (citing Park Village Apartment Tenants Ass’n v. Mortimer Howard Trust, 636 F.3d

1150, 1161 (9th Cir. 2011)). Defendants contend the Court instead applied the less stringent

standard required for prohibitory injunctions.

       A prohibitory injunction “freezes the positions of the parties until the court can hear

the case on the merits.” Heckler v. Lopez, 463 U.S. 1328, 1333 (1983). By contrast, a

mandatory injunction “orders a responsible party to ‘take action.’” Marlyn Nutraceuticals,

Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (citation omitted).

Because a mandatory injunction goes beyond maintaining the status quo, a District Court

must deny such relief “unless the facts and law clearly favor the moving party.” Anderson

v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979) (citations omitted).


MEMORANDUM DECISION AND ORDER - 5
        Defendants do not identify the specific requirements of the Court’s preliminary

injunction to which they object. However, to the extent the Court ordered Defendants to

comply with the Eighth Amendment by providing McGiboney with adequate medical care,

the injunction was prohibitory. Preventing future constitutional violations is a classic form

of prohibitory injunction. See Hernandez v. Sessions, 872 F.3d 976, 998 (9th Cir. 2017)

(holding injunction requiring that government conduct future initial bond hearings in

accordance with constitutional processes was prohibitory in nature).

        The requirements of the preliminary injunction were prohibitory in that they were

issued to prevent further constitutional violations with respect to McGiboney. Specifically,

the Court first directed Defendants to immediately schedule interventional radiology and

neurosurgery consultation appointments for McGiboney. Defendant Haggard herself

attested to McGiboney’s need for interventional radiology and neurosurgery consultations

in the affidavit she filed in support of Defendants’ Response to McGiboney’s Motion. Dkt.

31-2, ¶ 16. At the time the Court issued the preliminary injunction, nearly four months had

passed since an outside provider first identified McGiboney’s need for such therapy, yet,

as far as the Court was aware, McGiboney had yet to be scheduled for such appointments.

Dkt. 31-3, Ex. A at 42-44; Dkt. 40, at 9, n. 10.2

        As detailed in the preliminary injunction, to establish an Eighth Amendment



2
  Nearly a month after the Court issued the preliminary injunction, Defendants advised the Court that
McGiboney had an interventional radiology appointment on June 11, 2019. Dkt. 42, at 2. Defendants did
not apprise the Court of this development before the injunction was issued. McGiboney did not have his
neurosurgery consultation until July 30, 2019, two weeks after the Court entered the preliminary injunction,
and more than four months after the need for a neurosurgery consultation was first identified on March 22,
2019. Id.


MEMORANDUM DECISION AND ORDER - 6
violation, a plaintiff must show a “serious medical need” and that the defendant’s response

to the need was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1098 (9th Cir. 2006).

Defendants do not dispute that McGiboney has a serious medical need. Although

Defendants maintain they were not deliberately indifferent to such need, indifference “may

appear when prison officials deny, delay or intentionally interfere with medical

treatment[.]”Id. (emphasis added). The preliminary injunction’s requirement that

Defendants immediately schedule the interventional radiology and neurology

appointments that their own medical director agreed McGiboney needed merely compelled

Defendants to comply with the Eighth Amendment and end their months-long delay in

ensuring McGiboney received necessary medical treatment.

       The preliminary injunction next ordered Defendants to schedule and ensure

“McGiboney receives all surgery and/or other medical intervention recommended” at the

aforementioned neurosurgery and radiology appointments. Dkt. 40, at 26. The Supreme

Court has instructed that prison officials act with deliberate indifference when they

“intentionally interfere with . . . treatment once prescribed. Estelle v. Gamble, 429 U.S. 97,

104 (1976). Following Estelle, the Ninth Circuit has held that a prison official acts with

deliberate indifference when s/he ignores the instructions of the prisoner’s treating

physician. Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir. 1999). Given

McGiboney’s unrebutted allegations regarding Defendants’ failure to comply with

treatment ordered by various outside providers and Defendants’ confirmation that

McGiboney needed radiology and neurosurgery appointments, ordering Defendants to

follow through with treatment (if any) prescribed by McGiboney’s neurosurgeon and


MEMORANDUM DECISION AND ORDER - 7
radiologist simply required Defendants to comply with the Eighth Amendment and was

thus prohibitory.

        Finally, the preliminary injunction required Defendants to immediately provide

McGiboney with “adequate pain, hygiene, and comfort measures, including all prescribed

medication, an appropriately sized wheelchair, new (unused) catheters, a medical mattress,

and bath cloths as needed.” Dkt. 40, at 27. Defendants fault the Court for being both “vague

and open ended” in ordering “adequate pain, hygiene, and comfort measures,” and overly

specific in requiring them to provide an appropriately sized wheelchair, unused catheters,

a medical mattress, and bath cloths. Dkt. 43-1, at 27-30; Dkt. 42, at 3, n. 3. Again, given

McGiboney’s unrebutted allegations regarding Defendants’ purported failure to provide

adequate pain, hygiene, and comfort measures, ordering Defendants to provide such

treatment was prohibitory in that it simply required Defendants to comply with their Eighth

Amendment obligations to deliver care commensurate with McGiboney’s serious medical

need.

        The specific care the Court ordered was tailored to McGiboney’s condition, his

allegations regarding such care, and the absence of any evidence to contradict such

allegations in the record at the time the preliminary injunction was issued. As the Ninth

Circuit has highlighted, Eighth Amendment cases are highly fact-specific with respect to

the “particular inmate, the severity and stage of his condition, the likelihood and imminence

of further harm and the efficacy of available treatments.” Edmo v. Corizon, Inc., 935 F.3d

757, 794 (9th Cir. 2019) (quoting Roe v. Elyea, 631 F.3d 843, 859 (7th Cir. 2011)).

        As detailed in the preliminary injunction, McGiboney’s medical condition is severe


MEMORANDUM DECISION AND ORDER - 8
and requires medical treatment well beyond that of a typical inmate. McGiboney alleged

multiple instance of inadequate medical care in Defendants’ treatment of his AVM,

including an initial wheelchair with a seat “sagging down onto metal bars” and “busting

[his] skin open,” followed by a new wheelchair that was too big and did not allow him to

effectively propel himself forward; that he was denied access to showers and laundry after

his pressure sores ruptured; that he was unable to urinate following surgery and denied

medication to treat this condition, resulting in permanent abnormal bladder function; that

he was forced to reuse his catheters; that he had to sit in his own waste when Corizon ran

out of bath cloths; that he had been denied a medical mattress “despite [his] bruised,

atrophied leg & open pressure sores; and that he suffered from pain so agonizing he “cries

himself to sleep” and at times “loses consciousness.” Dkt. 40, at 7-10, 15. In objecting to

McGiboney’s Motion, Defendants did not respond to any of the aforementioned

allegations.

       In support of their Motion to Amend, Defendants belatedly submit a 96-paragraph

declaration of Dr. Haggard with nearly 300-pages of attachments. Such evidence indicates

McGiboney received “a new 20-inch wheelchair that functions properly and is

appropriately sized” on May 14, 2019; that Corizon has not denied McGiboney baby wipes

associated with catheters and that IDOC is responsible for providing prisoners with bath

cloths; that McGiboney has not been denied any prescribed medication or forced to reuse

his catheters; and that a medical mattress is not medically indicated—and is in fact

contraindicated—by McGiboney’s condition. Dkt. 43-1, at 27-30.

       Defendants do not dispute that McGiboney’s medical care required that he be


MEMORANDUM DECISION AND ORDER - 9
provided with prescribed medication, an appropriately sized-wheelchair, and unused

catheters. As such, the preliminary injunction did not require Defendants to take

affirmative action beyond that required under the Eighth Amendment. However, because

it has now been presented with evidence that a medical mattress is contraindicated by

McGiboney’s condition (Dkt. 45, ¶¶ 79-81) and that bath towels are the responsibility of

IDOC—not Corizon—the Court GRANTS Defendants’ Motion to Amend or Alter in this

respect and rescinds the provisions of the preliminary injunction requiring Defendants to

go beyond their constitutional duties and provide McGiboney with a medical mattress and

bath cloths.3

        Despite this rescission, the Court notes that although mandatory preliminary relief

should not issue unless both the facts and the law clearly favor the moving party and

extreme or very serious damage will result, the same general principles inform a court’s

analysis in deciding whether to issue mandatory or prohibitory relief, including the

“likelihood of success” criteria. Marlyn Nutraceuticals, 571 F.3d at 879; Martin v. Int’l

Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984).

        Here, McGiboney demonstrated very serious damage, including death, could result

from delay in treatment and a lack of adequate medical care. For instance, in December of

2018, an outside medical provider, Dr. Pond, identified a recurrence of the malformation

in McGiboney’s spine. Dkt. 10-2, ¶ 11; Dkt. 31-2, ¶ 16. A subsequent CT angiogram




3
  Although, as discussed below, this point is likely moot given the expiration of the preliminary injunction,
the Court amends the Order to omit any mandatory requirement provided therein.


MEMORANDUM DECISION AND ORDER - 10
revealed the malformation measured two centimeters in size, with early drainage visible,

calling for embolization. Dkt. 31-3, at 40-42. At this size, McGiboney noted the new

malformation was twice the size of any previous malformations he had previously suffered,

which caused him to hemorrhage and withstand partial paralysis. Dkt. 35, at 6. McGiboney

also highlighted that his brother had died from his own AVM. Dkt. 36-2, at ¶ 7.

       As noted, Defendants confirmed that McGiboney required radiology and

neurosurgery consultations to establish a treatment plan for his recurring malformation and

stated that such appointments were still “in the process of being scheduled” two months

after McGiboney filed his Motion. Dkt. 31-2, ¶ 16. Defendants also failed to address

McGiboney’s allegations regarding his inadequate medical care between January of 2016

and March of 2017, and did not respond to any of his allegations regarding their inadequate

provision of basic hygiene measures, medical equipment, and prescribed medication. In

the absence of evidence to counter such allegations and in light of the risk of extreme harm

to McGiboney, the facts and law in the record at the time of the injunction would have

satisfied the higher standard required for mandatory injunctive relief. Hernandez, 872 F.3d

at 999 (holding mandatory relief is appropriate where the status quo “is exactly what will

inflict the irreparable injury” on a plaintiff).

   B. Scope of Injunctive Relief

       McGiboney’s Motion sought injunctive relief to ensure he received adequate

medical care. To meet this request, McGiboney primarily sought medical parole in order

to seek treatment from a specific AVM specialist located in Arizona. In their Motion to

Amend, Defendants argue:


MEMORANDUM DECISION AND ORDER - 11
       It appears the fundamental disconnect between Defendants’ Response to
       Plaintiff’s Motion and the Court’s ruling was the interpretation of the relief
       sought in Plaintiff’s pro se Motion for Temporary Restraining Order and
       Preliminary Injunction. Defendants understood Plaintiff to be requesting
       very specific relief: “to Order McGiboney’s release from confinement so he
       can go get his medical care in the community.” . . . The Court agreed with
       Defendants that medical parole was not appropriate, and denied Plaintiff’s
       Motion with respect to that relief. However, the Court concluded that medical
       parole/release was not his only request, citing to a statement in the opening
       paragraph of Plaintiff’s memorandum in support of his Motion in which he
       states that he seeks a TRO and preliminary injunction “to ensure [he] receives
       adequate and meaningful medical care and treatment to sustain his life.” In
       the context of the Motion, Defendants interpreted this statement not as a
       request for particular relief, but rather as a statement of his purpose for
       seeking the relief that he was clearly seeking, which was medical
       parole/release. To the extent this statement is construed as a request for relief,
       it was not sufficiently particular.

Dkt. 43-1, at 6-7 (quoting Dkt. 10-1).

       The Court disagrees. In his Preliminary Statement, McGiboney stated:

       This is a civil rights action brought under 42 U.S.C. § 121121 et. seq. and 42
       U.S.C. § 1983 by a state prisoner whose life-threatening medical conditions
       place[] him in imminent danger by Defendants denying Plaintiff adequate
       and meaningful medical care and treatment. Plaintiff seeks a Temporary
       [Restraining] Order and Preliminary Injunction against Defendants to ensure
       Plaintiff receives adequate and meaningful medical care and treatment to
       sustain his life.

Dkt. 10-1, at 1.

       The Court cannot find it awarded relief McGiboney did not ask for, as Defendants

contend, when McGiboney specifically requested an injunction to ensure he received

adequate medical care. While Defendants fault the Court for relying too heavily on

McGiboney’s Preliminary Statement, McGiboney addressed Defendants’ alleged

significant delay and inadequate medical treatment throughout his Motion and, liberally

construed, sought injunctive relief to enjoin both. See, e.g., Dkt. 10-1, at 2 (“delaying all


MEMORANDUM DECISION AND ORDER - 12
treatment has caused Plaintiff irreparable harm”); 4 (“If he does not receive proper medical

treatment without further delay Plaintiff could permanently lose all of his daily functions”);

5 (“The hardships that Defendants would suffer would amount to no more than business as

usual as they have a legal & fiduciary duty by state & federal laws & the Constitution to

provide adequate & meaningful medical care to their charges”); and 7 (“[T]he granting of

the relief sought by Plaintiff will serve the public interest because it is always in the public

interest for prison officials to obey the law.”). McGiboney also detailed multiple specific

instances of alleged delay and inadequate medical treatment in his Complaint, as well as in

his Declaration in support of the Motion, which incorporated his Complaint. See generally,

Dkts. 2, 10-2, 10-5, 10-6.

       Moreover, in his Reply brief, McGiboney specifically clarified: “The Defendants’

[Response] mischaracterizes McGiboney’s request for the TRO & Preliminary Injunction.

They state he essentially requests a medical parole. That is incorrect. McGiboney requests

to receive his constitutionally guaranteed adequate medical care for his life-threatening

condition.” Dkt. 35, at 2. McGiboney further stated: “relief could be [tailored] in many

ways. The Court is not restricted to only looking into McGiboney’s previous attempts to

resolve the situation by medical parole.” Id. at 3.

       Pro se litigants are held to a lower standard of brief-writing than attorneys, and the

Court has a duty to liberally construe pro se filings, particularly, where, as here, civil rights

claims are involved. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)

(citations omitted). The Court construed McGiboney’s Motion as a request for both

medical parole and adequate medical treatment. Rather than responding to the majority of


MEMORANDUM DECISION AND ORDER - 13
McGiboney’s allegations regarding his inadequate medical care, Defendants devoted their

Response to McGiboney’s Motion to arguing that the relief requested was barred by the

doctrine of claim preclusion and/or issue preclusion because McGiboney had previously

requested, or could have requested, medical parole in a prior Eighth Amendment case,

McGiboney v. Agler, 1:13-cv-00214-REB, as well as in a prior state habeas corpus

proceeding, McGiboney v. Warden Keith Yordy et al., Case No. CV01-17-07625. The

remainder of Defendants’ Response argued medical parole is not an available remedy in a

42 U.S.C. § 1983 action.

      The Court granted McGiboney’s Motion in part and denied it in part. The Court

agreed with Defendants that medical parole was not available injunctive relief in an action

pursuant to 42 U.S.C. § 1983 and denied the Motion to the extent it requested such remedy.

However, given McGiboney’s specific request for injunctive relief to ensure he received

adequate and meaningful medical treatment, the serious allegations regarding inadequate

medical treatment throughout McGiboney’s Motion, supporting Declaration, and

Complaint, and Defendants failure to either respond to, or present evidence to counter, the

majority of such allegations, the Court determined McGiboney was likely to succeed on

his Eighth Amendment claims and issued injunctive relief to ensure McGiboney received

adequate medical treatment. The Court accordingly rejects Defendants’ contention that it

awarded relief McGiboney did not request

   C. Opportunity for Clarification

      Defendants next argue they “should have been given an opportunity to clarify their

response and submit additional information and argument if the Court felt the Defendants


MEMORANDUM DECISION AND ORDER - 14
failed to address certain issues that may not have been entirely clear in the pro se motion.”

Dkt. 43-1, at 8. Ultimately, Defendants had the opportunity to address McGiboney’s

allegations in their Response to his Motion, and, as explained above, the Court disagrees

with Defendants’ contention that McGiboney’s request for adequate medical treatment was

unclear. Nevertheless, the Court will address each of Defendants’ specific arguments

regarding their request for clarification.

       1. Evidentiary Hearing

       Defendants first fault the Court for failing to hold an evidentiary hearing or oral

argument on McGiboney’s motion, despite their own failure to ever request either a hearing

or oral argument, or to object to the Court’s order—issued more than a month before the

preliminary injunction—which vacated a hearing on McGiboney’s Motion. Dkt. 37. The

Ninth Circuit has noted failure to request an evidentiary hearing may constitute a waiver.

Int’l Molders’ and Allied Workers’ Local Union No. 164 v. Nelson, 799 F.2d 547, 555 (9th

Cir. 1986) (citing Jacobson & Co., Inc. v. Armstrong Cork Co., 548 F.2d 438, 442 (2d Cir.

1977)). The Ninth Circuit also rejects “any presumption in favor of evidentiary hearings”

on preliminary injunction motions. Kenneally v. Lungren, 967 F.2d 329, 334 (9th Cir.

1992) (rejecting plaintiff’s claim that the district court denied him due process when it

denied his request for a preliminary injunction without first affording him an evidentiary

hearing); see also United States v. Oregon, 913 F.2d 576, 582 (9th Cir. 1990) (rejecting

claim that an evidentiary hearing was required where the motion for which appellants

sought a hearing was not a decision on the merits).

       Defendants also suggest they were denied the opportunity to argue the matter. Dkt.


MEMORANDUM DECISION AND ORDER - 15
43-1, at 9. However, the rule in the Ninth Circuit is that a preliminary injunction “may, in

the discretion of the trial court, be granted or denied upon the affidavits.” San Francisco-

Oakland Newspaper Guild v. Kennedy, 412 F.2d 541, 546 (9th Cir. 1969). Further, this is

not a case where one side to the controversy was denied the opportunity to be heard; rather,

Defendants presented written argument, an affidavit, and pages of evidence to support their

position. Dkts. 31, 31-2, 31-3. In fact, the Court granted Defendants’ request for an

extension to respond to McGiboney’s Motion and allowed them an additional three weeks

to submit their Response. Dkt. 26. The Court declines Defendants’ invitation to alter or

amend the preliminary injunction because it did not hold oral argument.

          2. PLRA

          Defendants next suggest allowing clarification and additional information is

“particularly important in the context of the PLRA where a Court is required to make sure

the injunction is necessary and limited as possible.” Dkt. 43-1, at 9. The Court specifically

determined the injunction satisfied the PLRA’s requirement that “preliminary injunctive

relief must be narrowly drawn, extend no further than necessary to correct the harm the

court finds requires preliminary relief, and be the least intrusive means necessary to correct

that harm.” 18 U.S.C. § 3636(a)(2); Dkt. 40, at 11, 24. Defendants do not cite, and the

Court is not aware of, any authority to suggest the Court is required to sua sponte seek

additional information from prison officials in order to satisfy the PLRA when such

officials fail to submit relevant information in response to a prisoner’s motion for injunctive

relief.




MEMORANDUM DECISION AND ORDER - 16
        3. Expiration

        Third, Defendants note the PLRA provides that a preliminary injunction

“automatically expires” after 90 days “unless the court makes the findings required under

subsection (a)(1) for the entry of prospective relief and makes the order final before

expiration of the 90-day period.” Dkt. 43-1, at 10 (citing 18 U.S.C. § 3626(a)(2)).

Defendants contend the Court erred by stating in its Order that “[t]he preliminary injunction

shall remain in place pending a full determination of McGiboney’s claim upon the merits

or upon further Order of the Court.” Id. (citing Dkt. 40, at 27). The Court did not make the

preliminary injunction final and thus agrees that this statement was in error. The

preliminary injunction accordingly properly expired within ninety days of its entry and the

Court strikes the aforementioned sentence from its Order.4

        4. Martinez Report

        Fourth, Defendants suggest that the Court should have requested a Martinez Report,

pursuant to Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), if it “felt the Defendants

failed to address certain issues that may not have been entirely clear in the pro se motion.”



4
  McGiboney argues that the Motion to Amend should be denied as moot because Defendants filed a
Certification (Dkt. 42) stating they were in compliance with the preliminary injunction in all respects. As
such, McGiboney contends there is “no longer a possibility that Defendants can obtain relief from any
ruling on their Rule 59(e) Motion.” Dkt. 48, at 2 (citing Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144,
1154 (9th Cir. 2017)). Defendants counter that the mootness doctrine does not apply because the injunction
has not expired, stating that although Defendants “are currently in compliance with the terms of the
injunction, they are still required to continue taking affirmative acts with respect to Plaintiff’s medical care,
and if they suddenly choose not to provide the specific care mandated by the Order, presumably they could
be found to be in violation of the injunction.” Dkt. 49, at 3-4. Although the injunction expired under the
provisions of the PLRA on or about October 11, 2019, given the Court’s erroneous language regarding
expiration in the order section of the injunction, the Court agrees that the injunction was not moot prior to
the instant Order to the extent it imposed affirmative obligations on Defendants. As of the date of this Order,
however, there is no longer any uncertainty as to whether or not the injunction has expired: it has.


MEMORANDUM DECISION AND ORDER - 17
Dkt. 43-1, at 10. In Martinez, the trial court ordered prison official defendants to conduct

an investigation of an incident to include interrogation of those concerned, and file a report

with the court, to enable the court to decide jurisdictional issues and make an informed

decision as to whether a prisoner’s suit was frivolous. Id. at 319. The Ninth Circuit

approved the use of Martinez reports in In re Arizona, 528 F.3d 652, 659 (9th Cir. 2008).

Defendants note this Court ordered Martinez Reports in Successive Review Orders issued

in Gomez v. Atencio, Case 1:18-cv-00134-BLW and Hawkins v. Corizon, Case No. 1:16-

cv-00060-EJL, and could have similarly requested specific information regarding issues

the Court believed were not adequately addressed, rather than ordering preliminary

injunctive relief. Dkt. 43-1, at 10-11.

       Notably, in each of the aforementioned cases, Martinez Reports were ordered before

defendants had had any opportunity to submit evidence or affidavits regarding a prisoner’s

claims of inadequate medical treatment. Martinez F.2d at 319 (ordering Report before

defendants answered prisoner’s complaint); Arizona, 528 F.3d at 659 (ordering Martinez

Report in scheduling order issued after final answer was filed); Gomez, 1:18-cv-00134-

BLW, Dkt. 14 (ordering Martinez Report to properly review allegations in prisoner’s

amended complaint); Hawkins, Case No. 1:16-cv-00060-EJL (ordering Martinez Report

before answer to prisoner’s complaint was filed).

       By contrast, Defendants filed a response brief, affidavit, and supporting exhibits in

opposition to McGiboney’s Motion in this case totaling almost 100 pages. Dkt. 31, 31-1,

31-2, 31-3. That such materials did not address many of the allegations in McGiboney’s

Motion did not obligate the Court to ask for, nor Defendants to be entitled to present,


MEMORANDUM DECISION AND ORDER - 18
additional evidence. Further, the Court is not clairvoyant and was unaware Defendants

purportedly had, but did not submit, additional evidence to rebut McGiboney’s claims—

regardless of the reason such evidence was not filed.

          5. Hearing

          Finally, Defendants request that the Court “entertain a hearing on the issues raised

in Plaintiff’s Motion[.]” Dkt. 43-1, at 11. However, as noted above, the preliminary

injunction expired (or should have expired, absent the Court’s above-corrected error) on or

about October 11, 2019, and McGiboney has not sought to renew it. As a result, the

injunction no longer constrains Defendants, and McGiboney would have to continue to

prove that preliminary relief is warranted in order to obtain a second preliminary

injunction. Mayweathers v. Newland, 258 F.3d 930, 936 (9th Cir. 2001) (holding district

court did not violate provision of PLRA under which a grant of preliminary injunctive relief

automatically expires after 90 days when it entered a second injunction after its initial

injunction expired). If McGiboney again seeks preliminary injunctive relief, the Court can

hold a hearing at that time.5 There is no basis for holding a hearing on a now-expired

injunction.

      D. Plaintiff’s Allegations

          Defendants also suggest the Court erred in accepting McGiboney’s unsupported

allegations and conclusory statements. Yet, McGiboney’s Motion was not without

evidentiary support. McGiboney submitted his own declaration (although unsworn), letters



5
    Presuming the Court finds a hearing is warranted. See Dist. Idaho Loc. Civ. R. 7.1(d).


MEMORANDUM DECISION AND ORDER - 19
from treating physicians and Defendant Haggard regarding his specific condition and

treatment, numerous IDOC offender concern forms he submitted regarding his medical

treatment, as well as health service requests he submitted to Corizon. The Court did not

base its decision on unsupported allegations.

        Further, as explained in the Court’s order, the rules of evidence do not strictly apply

to preliminary injunction proceedings. Dkt. 40, at 12; Herb Reed Enterprises, LLC v.

Florida Entertainment Management, Inc., 736 F.3d 1239, 1250 n. 5 (9th Cir. 2013);

Republic of the Philippines v. Marcos, 862 F.2d 1355, 1363 (9th Cir. 1988) (“It was within

the discretion of the district court to accept . . . hearsay for purposes of deciding whether

to issue the preliminary injunction.”). This flexibility exists because “[t]he urgency of

obtaining a preliminary injunction necessitates a prompt determination,” and makes it

difficult for a party to procure supporting evidence in a form admissible at trial. Flynt

Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984).

        Finally, and perhaps most importantly, the Court only accepted McGiboney’s

allegations when Defendants failed to present any evidence to rebut them. Dkt. 40, at 6, n.

8. The Court highlighted the evidence Defendants submitted regarding McGiboney’s

medical treatment. Id. at 6-10.6 Defendants contend McGiboney “presented no objective



6
  Defendants suggest the Court erred in finding they did not address McGiboney’s medical care between
January of 2016 and March of 2017 because Dr. Haggard’s declaration briefly summarized a consultation
between two of McGiboney’s physicians on January 21, 2016, during which they determined the risks of
surgery were prohibitively high. Dkt. 43-1, at 13. McGiboney’s allegations regarding his treatment between
January 7, 2016, and March of 2017, detailed his repeated requests for an MRI—not surgery—between
January 7, 2016, and March of 2017. Defendants did not offer any response to such allegations. To the




MEMORANDUM DECISION AND ORDER - 20
or credible medical evidence to support this allegations and conclusory statements

regarding [his medical] treatment.” Dkt. 43-1, at 12. Although the Court believes this is an

inaccurate characterization of McGiboney’s evidence, even if it were true, Defendants fail

to appreciate that they did not present objective or credible medical evidence to counter the

majority of McGiboney’s allegations.

    E. Additional Evidence

        Defendants devote most of the Motion to Amend to presenting evidence to belatedly

counter the allegations in McGiboney’s Motion. Dkt. 43-1, at 14-34. However, the newly

submitted evidence regarding McGiboney’s condition and care between January 2016 and

March 2017, treatment after May 23, 2019, and in response to McGiboney’s specific

allegations of insufficient hygiene, prescriptions, and medical equipment, was not

presented to the Court in Defendants’ Response to McGiboney’s Motion.

        Only three grounds justify altering or amending the judgment under Federal Rule of

Civil Procedure 59(e): “(1) the district court is presented with newly discovered evidence,

(2) the district court committed clear error or made an initial decision that was manifestly

unjust, or (3) there is an intervening change in the controlling law.” United Nat’l Ins. Co.

v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). Defendants imply




extent the preliminary injunction was unclear, the Court clarifies that Defendants did not address
McGiboney’s medical care between January of 2016, and March of 2017, other than to note McGiboney’s
physicians determined surgery was not on an option on January 21, 2016. Defendants also object to the
Court’s failure to accept Defendant Haggard’s statement that McGiboney “has been and is receiving
adequate and appropriate medical care.” Dkt. 31-2, ¶ 17. The Court could not simply accept this proposition
with respect to McGiboney’s specific allegations between January 2016, and March 2017, without any
evidence or specific testimony from Dr. Haggard to support it.


MEMORANDUM DECISION AND ORDER - 21
reconsideration is appropriate due to the evidence submitted with their Motion to Amend

and to prevent manifest injustice.

       Where, as here, the evidence is available to a party before it filed its opposition, it

is not “newly discovered evidence” warranting reconsideration. Frederick S. Wyle Prof’l

Corp. v Texaco, Inc., 764 F.2d 604, 609 (9th Cir. 1985). The “overwhelming weight of

authority is that the failure to file documents in an original motion or opposition does not

turn the late filed documents into newly discovered evidence.” Sch. Dist. N. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (internal quotation marks and

citations omitted). Although Defendants suggest they did not file the newly submitted

evidence because they did not understand McGiboney’s requested relief, Defendants do

not contend that the evidence submitted in support of their Motion to Amend is either

“newly discovered” or was somehow unavailable at the time they responded to

McGiboney’s Motion. Id.

       Defendants also suggest the newly submitted evidence should be admitted because

Defendants’ Motion to Amend “sets forth, in detail and with the support of a 96-paragraph

Declaration by Dr. Haggard and an affidavit and 300 pages of records” how the preliminary

injunction was based on manifest errors of fact and law. Dkt. 49, at 6. However, a “Rule

59(e) motion may not be used to raise arguments or present evidence for the first time when

they could reasonably have been raised earlier in the litigation.” Carroll, 342 F.3d at 945.

Defendants cite no case law finding that a court commits “manifest error” based on

evidence or argument not before it at the time of the ruling for which reconsideration is

sought.


MEMORANDUM DECISION AND ORDER - 22
       Finally, Defendants suggest manifest injustice will arise if the Court does not

consider such evidence because:

       Corizon and Dr. Haggard are very concerned that the Court has found that
       there is a likelihood of success that Plaintiff will be successful in proving that
       their actions or inactions constitute deliberate indifference (which is akin to
       a finding of likely criminal recklessness). In light of the facts and legal
       arguments herein, Corizon Defendants should not have such a finding
       hanging over their heads.

Dkt. 43-1, at 2.

       Findings of fact and conclusions of law made by a court granting a preliminary

injunction are not binding at trial on the merits. Univ. of Texas v. Camenisch, 451 U.S. 390,

395 (1981). This is because a preliminary injunction is generally issued “in the early stages

of litigation, when the record is insufficiently complete to allow a reliable resolution of the

merits.” Sierra On-Line, 739 F.2d at 1422. As the Ninth Circuit has explained, a

preliminary injunction, “is not a preliminary adjudication on the ultimate merits: it is an

equitable device for preserving rights pending final resolution of the dispute. The district

court is not required to make any binding findings of fact; it need only find probabilities

that the necessary facts can be proved.” Id. at 1423.

       As such, when a federal district court has granted a preliminary injunction, the

parties generally will have had the benefit neither of a full opportunity to present their cases

nor of a final judicial decision based on the actual merits of the controversy. Camenisch,

451 U.S. at 396. Although the Court found McGiboney satisfied the elements of a

preliminary injunction based on the record before it at the time the order was issued, this

finding may change once Defendants have had the full opportunity to present their case—



MEMORANDUM DECISION AND ORDER - 23
whether on summary judgment or at trial—and receive a final decision on the actual merits.

As such, Defendants will not suffer manifest injustice if the Court fails to consider the

newly submitted evidence or alter its prior decision beyond the changes it has outlined

today.

         V. Motion for Leave to File Excess Pages (Dkt. 44)

         Defendants seek the Court’s leave to file additional pages in excess of the twenty-

page limit under Local Civil Rule 7.1(a)(2). Good cause appearing, the Court GRANTS

the motion.

                                       VI.    ORDER

         NOW, THEREFORE, IT IS HEREBY ORDERED:

         1. Defendants’ Motion to Alter or Amend (Dkt. 43) is GRANTED in part and

            DENIED in part. Defendants’ Motion is GRANTED in two respects:

            (a) The Court’s July 11, 2019, Order is AMENDED to strike the preliminary

               injunction’s requirement that Defendants provide McGiboney with a medical

               mattress and bath cloths;

            (b) The July 11, 2019, Order is AMENDED to strike section VI (1)(e) stating

               the “preliminary injunction shall remain in place pending a full determination

               of McGiboney’s claims upon the merits or upon further order of the Court.”

               Dkt. 40, at 27. This statement was in error and violates the ninety-day

               expiration on preliminary injunctions required under the PLRA. The

               injunction accordingly expired on or about October 11, 2019, and, to the

               extent it did not expire given the Court’s error, expires as of the date of this


MEMORANDUM DECISION AND ORDER - 24
           Order;

     2. The Motion to Alter or Amend is DENIED in all other respects;

     3. The Motion for Leave to File Excess Pages (Dkt. 44) is GRANTED.

                                            DATED: April 3, 2020


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 25
